DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US PG PUB 2004/0206775).
Regarding claims 1, 6, 11, 13, 16, and 17, Holmes discloses an assembly (figure 2A) for combining and dispensing two separate fluid comprising:
a container (item 102, figure 2A) comprising a first compartment (item 110, figure 2A) for storing a first fluid and a separate second compartment (item 112, figure 2A) for storing a second fluid;
a spray head dispenser (item 140, figure 2A);
an adapter (item 128, figure 2A) for receiving two separate fluids from the container and for combining said fluids into a single mixed fluid stream for delivery to a spray fluid dispenser, said adapter comprising: 

the housing defining a manifold forming a fluid passageway therein between the first end and the second end, 
the manifold including two separate substantially straight first conduits (items 170, 172, figure 2A) formed at the first end, 
each of the substantially straight first conduits being connectable to a respective one of said fluid compartments (items 110, 112, figure 2A) for receiving fluid therefrom (through dip tubes 130, 132), 
the manifold further including a second conduit (item 168, figure 2A) in fluid communication with the second end for delivery of the mixed fluids to the spray fluid dispenser, the first conduits each being in fluid communication with the second conduit,
wherein the housing defines two spaced apart openings formed on said first end, each of the openings being in fluid communication with one of said first conduits, each of the openings being adapted to receive a dip tube (items 130, 132, figure 2A) for receiving fluid from one of said two separate fluid compartments, wherein the second conduit forms a step where the second conduit connects to the first conduits (see annotated figure below of Holmes, the chamber 168 stops a certain distance above the bottom surface of manifold 128 and thus forms a step that stops further insertion of protrusion 156; furthermore, this interface also acts as a junction where the first conduits 170, 172 meet the second conduit 168, figure 2A).

    PNG
    media_image1.png
    365
    508
    media_image1.png
    Greyscale

Figure 1: Partially Annotated Fig. 2A or Holmes
Regarding claims 2 and 18, Holmes discloses that the second conduit is substantially straight and wherein the first conduits are angled relative to the second conduit (figure 2A). 
Regarding claim 7, Holmes discloses that a third tube (item 142, figure 2A) is received in the second conduit for delivering the single mixed fluid stream to the spray head dispenser.
Regarding claim 9, Holmes discloses that the spray head dispenser is a spray head (item 152, figure 2A) and nozzle assembly (item 154, figure 2A).
	Regarding claim 14, the first and second conduits are curved in profile.
Regarding claim 15, Holmes discloses that the first conduits are connected to the second conduit to form a U-shape (figure 2A, conduits 170, 172 and conduit 168 form a combined U-shape).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US PG PUB 2004/0206775).
Regarding claims 3 and 19, Holmes teaches that the first conduits are angled relative to second conduit but is silent to the exact amount of angle or the angle being in the range of 15 to 35 degrees. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the adapter of Holmes such that the angle between the first conduits would be within a range of 15 to 35 degrees or any other suitable value as desired by the need to attach the dip tubes and the separation between the compartments of the container. The angle would be within the range of one of ordinary skill in the art. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05 (I)).
	Regarding claim 5, Holmes teaches that the container and other components of the assembly are made of plastic (paragraph [0046]) but is silent to the housing formed through injection molding.
See MPEP § 2144.07).
6.	Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US PG PUB 2004/0206775) in view of Scott, III et al. (“Scott” hereinafter) (US PG PUB 2006/0021996).
Regarding claims 8, 10, and 12, Holmes discloses that the container (item 102, figure 2A) is a bottle forming a neck (item 104, figure 2A) at a top end thereof but does not explicitly teach that the first end of the housing forms a collar for attachment to the neck of the bottle, a gasket between the housing and the spray head and nozzle assembly, and a lip formed around an outer circumference of said first end of the housing. 
	Scott teaches another dispenser assembly (figures 11-12B) comprising an adapter (item 20, figure 12A) having a housing with a first end and a second end, wherein the housing comprises a collar (item 21, 22, figure 12B)  and a lip (circumferential grips on collar 21, 22, figures 12A-12B) at its first end to connect to a neck of a bottle (item 10, figure 11), and a gasket (item 28, figures 12A-12B) between 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Holmes as taught by Scott to provide a lip and a attaching collar at the first end of the adapter to connect it to the neck end of the bottle with ease. Furthermore, it would be obvious to provide a gasket between the adapter and the spray head and also between the adapter and the bottle in order to effectively provide a liquid-tight seal between the mating components. Using Scott’s teaching to provide a gasket between the adapter and the spray head would be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)). Providing threads, gripping lips, and gaskets are common in the area of fluid dispensing for providing ease of operation to a user and also to securely attach the components together. Therefore, such proposed modification would be obvious. 
Allowable Subject Matter
7.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 11/01/2021 regarding the rejection(s) of claim(s) 1-3 and 5-19 under Holmes and Scott have been fully considered but they are not persuasive.

10.	Examiner respectfully disagrees and would like to direct applicant’s attention to annotated figure 2A of Holmes which shows a step and/or a junction being formed between the first conduits and the second conduit. The manifold 128 includes a structure that prevents further insertion of protrusion 156. Furthermore, the meeting of the three conduits does indeed form a junction as claimed and contrary to applicant’s assertions. Merriam-Webster defines “junction” as a place or act of joining or a place or point of meeting. Furthermore, plain meaning of the word “junction” in art would also communicate to a person of ordinary skill in the art that multiple structures, pipes, or conduits are meeting at a single point. Such structure is clearly present in the device of Holmes. Therefore, applicant’s arguments are not found to be persuasive regarding the rejections of claims 1, 13, and 16.
11.	Applicant’s arguments regarding the rejection of claims 2-3, 5-12, 14-15, and 16-19 are also not found to be persuasive for the same reasoning as discussed above. Therefore, claims 1-3 and 5-19 remain rejected under the prevailing prior arts.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754